EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Bailey on 22 February 2022.

Pursuant to MPEP 606.01, the title has been changed to read:
--DIGITAL ASSISTANT RESPONSE SYSTEM TO OVERLAPPING REQUESTS USING PRIORITIZATION AND PROVIDING COMBINED RESPONSES BASED ON COMBINABILITY--

Please replace all previous versions of the claims with the following:
1.	(Currently Amended) A method for processing requests, the method comprising:
	receiving, by a computer system via a network, overlapping requests from a plurality of different users using a shared client device, wherein the overlapping requests are the requests for which responses have not been sent to the shared client device;
	determining, from request information derived from the overlapping requests, user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests to determine at least one of an emotional state or an urgency;
	determining, by the computer system, priorities for the overlapping requests based on a set of priority considerations for the overlapping requests and using the request information derived from the overlapping requests 
	processing, by the computer system, the overlapping requests in an order based on the priorities determined for the overlapping requests,

applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and
	combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request;
wherein processing, by the computer system, the overlapping requests for which responses have not been sent to the shared client device based on the priorities determined for the overlapping requests comprises sending, by the computer system, responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests; and
wherein the set of priority considerations includes a combinability of responses, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises combining, based on the set of priority considerations, at least two of the responses to the overlapping requests into a single combined response including the at least two of the responses to the overlapping requests that is sent by the computer system to the shared client device.

2.	(Previously presented) The method of claim 1, wherein the set of priority considerations is a presence of a trusted user, wherein the overlapping requests are at least a first request from a first user and a second request from a second user, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises:
	responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user.

3-5.	(Cancelled) 

6.	(Previously presented) The method of claim 1, wherein the requests for which responses have not been sent to the shared client device comprises a request that has been processed but a response thereto has not been sent to the shared client device such that a second response having a higher priority 

7.	(Previously presented) The method of claim 1, wherein receiving, by a computer system, the overlapping requests from the users using the shared client device in which the overlapping requests are the requests for which responses have not been sent to the shared client device; determining, by the computer system, the priorities for the overlapping requests; and processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests are performed by a virtual assistant.

8.	(Previously presented) The method of claim 7, wherein the virtual assistant uses an artificial intelligence system, and further comprising:
	sending, by the computer system, the responses to the overlapping requests to the shared client device based on the priorities determined for the overlapping requests such that both the processing of overlapping requests and the sending of the responses are both performed based on the priorities determined for the overlapping requests.

9.	(Currently Amended) A request processing system comprising:
	a computer system that receives via a network overlapping requests from a plurality of different users using a shared client device, wherein the overlapping requests are requests for which responses have not been sent to the shared client device; determines, from request information derived from the overlapping requests, user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests to determine at least one of an emotional state or an urgency; determines priorities for the overlapping requests based on a set of priority considerations and the request information for the overlapping requests
selecting an unprocessed request from the overlapping requests;
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; 
	combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request; and
	sending the responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests; and
wherein the set of priority considerations includes a combinability of responses, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises combining, based on the set of priority considerations, at least two of the responses to the overlapping requests into a single combined response including the at least two of the responses to the overlapping requests that is sent by the computer system to the shared client device.

10.	(Previously presented) The request processing system of claim 9, wherein the set of priority considerations is a presence of a trusted user, wherein the overlapping requests are at least a first request from a first user and a second request from a second user, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises:
	responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user.

11-13.	(Cancelled) 

14.	(Previously presented) The request processing system of claim 9, wherein the requests for which the responses have not been sent to the shared client device comprises a request that has been 

15.	(Currently Amended) A computer program product for processing requests, the computer program product comprising:
	a computer-readable storage media;
	first program code, stored on the computer-readable storage media, for receiving via a network overlapping requests from a plurality of different users using a shared client device, wherein the overlapping requests are the requests for which responses have not been sent to the shared client device;
	second program code, stored on the computer-readable storage media, for determining, from request information derived from the overlapping requests, user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests to determine at least one of an emotional state or an urgency; 
	 third program code, stored on the computer-readable storage media, for determining, by a computer system, priorities for the overlapping requests based on a set of priority considerations for the overlapping requests and using the request information derived from the overlapping requests
	 fourth program code, stored on the computer-readable storage media, for processing the overlapping requests in an order based on the priorities determined for the overlapping requests,
selecting an unprocessed request from the overlapping requests;
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and

	wherein the third program code comprises program code, stored on the computer-readable storage media, for sending the responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests; and
wherein the set of priority considerations includes a combinability of responses, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises combining, based on the set of priority considerations, at least two of the responses to the overlapping requests into a single combined response including the at least two of the responses to the overlapping requests that is sent by the computer system to the shared client device.

16.	(Previously presented) The computer program product of claim 15, wherein the set of priority considerations is a presence of a trusted user, wherein the overlapping requests are at least a first request from a first user and a second request from a second user, and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises:
	responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user.

17-19.	(Cancelled) 

20.	(Previously presented) The computer program product of claim 15, wherein the requests for which responses have not been sent to the shared client device comprises a request that has been processed but a response thereto has not been sent to the shared client device such that a second response having a higher priority is sent to the shared client device before the response is sent to the shared client device even though the first response was generated earlier than the second response was generated.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Garcia et al. Pub. No.: US 2019/0295544 A1 discloses a user providing speech input containing a user request to a digital assistant, and selecting a task from a plurality of overlapping tasks to process based on prioritization of tasks which are based on urgency or emotional state.
Van Os Pub. No.: US 2014/0074483 A1 discloses a digital assistant that serves multiple users submitting multiple concurrent requests.
Lim et al. Pub. No.: US 2019/0050238 A1 discloses a digital assistant that identifies users and tones of voice for different users and prioritizes requests based on the identifications.
Araki et al. Pub. No.: US 2020/0125398 A1 discloses a digital assistant that uses a combination of different scores to prioritize requests from different users.
Souche et al. Patent No.: US 10,353,906 B2 discloses a virtual assistant that determines a group of similar questions and generates an intent by associating an answer with a group of similar questions.
Jorgovanovic et al. Patent No.: US 11,153,678 B1 discloses multiple users providing speech input to a digital assistant, and outputting a response simultaneously to a first and second user.
Hwang et al. Pub. No.: US 2021/0074299 A1 discloses a digital assistant that receives a speech input, determines multiple responses to the input, and provides a combined summary of the responses. The filing date of this invention is after 24 April 2019 and does not qualify as prior art.

However, interpreting the claims in light of the specification based on applicant’s arguments filed 7 December 2021, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the amended independent claims, comprising receiving overlapping requests for responses at a shared client device, determining request information comprising user identifications and tones of voice indicating urgency or emotional state, prioritizing the overlapping requests based on priority considerations and the request information, and processing the overlapping requests in the prioritized order, where the prioritizing includes combining a set of scores for each request into the priority for each request, processing the requests includes sending responses to the shared client device based on the priorities of the requests, and where the set of priority considerations includes combinability of responses for the requests. Since none of the prior art expressly teaches or renders obvious the invention as recited in the amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195